Citation Nr: 0204201	
Decision Date: 05/07/02    Archive Date: 05/14/02

DOCKET NO.  97-23 622A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
flatfoot deformity of the left foot.  

2.  Entitlement to an increased rating for residuals of a 
right knee sprain with degenerative changes, currently 
evaluated as 10 percent disabling, will be the subject of a 
later discussion.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from July 1973 to 
July 1976, and from September 1990 to May 1991.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia.  

In September 2001, the veteran had a hearing at the RO before 
the undersigned Board member.  At that hearing, the veteran 
submitted numerous private medical records dating from 
February 1988 to September 2001 pertaining to treatment for a 
number of disabilities including the veteran's left foot 
disorder and his service-connected right knee disability.  
The veteran has waived RO consideration of these documents.  
See, e.g., 67 Fed. Reg. 3099, 3105 (Jan. 22, 2002) (effective 
February 22, 2002, 38 C.F.R. § 20.1304 was revised by 
removing the requirement for a written waiver of RO 
consideration prior to review of evidence submitted directly 
to the Board).

With respect to the veteran's claim for an increased rating 
in excess of 10 percent for residuals of a right knee sprain, 
the Board notes that additional development in this matter is 
required pursuant to the authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2).  Further, having currently decided by way of 
the present Board decision that the veteran has in fact 
submitted new and material evidence sufficient to reopen his 
claim of entitlement to service connection for a flatfoot 
deformity of the left foot, the Board is now undertaking 
additional development with respect to merits of that claim.  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,009, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903)).  After giving the notice and reviewing 
the veteran (and/ or his representative's) response to the 
notice, the Board will prepare a separate decision addressing 
these issues. 


FINDINGS OF FACT

1.  In a February 1996 decision, the Board denied the 
veteran's request to reopen his claim of entitlement to 
service connection for a left foot condition.

2.  The evidence submitted since the February 1996 Board 
decision is new and it bears directly and substantially upon 
the specific matter of whether the veteran's flatfoot 
deformity of the left foot was aggravated during service and, 
when considered together with all of the evidence of record, 
it has a significant effect upon the facts previously 
considered.


CONCLUSION OF LAW

The evidence submitted since the February 1996 decision by 
the Board, denying the claim of entitlement to service 
connection for a left foot condition, which is final, is new 
and material and the claim for this benefit is reopened.  
38 U.S.C.A. §§ 511(a), 5108, 7103(a), 7104(a)-(b) (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.156(a), 20.1100, 20.1105 
(2001).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

Initially, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2001).  The VCAA eliminated the well-grounded 
requirement and modified VA's duties to notify and assist 
claimants.  38 U.S.C.A. §§ 5103, 5103A, 5107(a) (as amended).

To implement the provisions of the VCAA, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  Generally, the provisions of this liberalizing 
law, to include the implementing regulations, are 
"potentially applicable to claims pending on the date of the 
VCAA's enactment."  See Holliday v. Principi, 14 Vet. 
App. 280, 290 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Notably, however, the regulations create an exception to the 
applicability rule with respect to VA assistance in cases of 
claims to reopen a finally decided claim.  66 Fed. Reg. 
45,620 (Aug. 29, 2001).  In effect, this exception applies to 
any claim to reopen a finally adjudicated claim received on 
or after August 29, 2001.  Id.  In addition, the amended 
regulatory provisions of 38 C.F.R. § 3.156(a) redefine the 
term "material evidence" and incorporate an evidentiary 
prerequisite of establishing "a reasonable possibility of 
substantiating the claim," for the purpose of reopening a 
claim.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.156(a)).  Id.  However, the revised 
regulation applies to any claim to reopen received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (August 29, 
2001), thereby creating another exception to the 
applicability rule.  As this claim to reopen was received on 
September 26, 1996, prior to August 29, 2001, the revised 
regulation is not applicable and the Board may not consider 
the revised regulation.

That notwithstanding, the regulatory provisions, as 
promulgated by the Secretary to implement the VCAA, do not 
otherwise create an exception to the November 9, 2000, 
effective date, with respect to VA notification in cases of 
claims to reopen a finally decided claim.  66 Fed. Reg. 
45,620.  Thus, it is well to observe that the VCAA and its 
implementing regulations include an enhanced duty on the part 
of VA to notify a claimant of the information and evidence 
needed to substantiate a claim, which does apply to the 
veteran's September 1996 request to reopen his claim of 
service connection for a flatfoot disorder of the left foot.  
38 U.S.C.A. § 5103 (as amended); 66 Fed. Reg. 45,620 (to be 
codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran and his representative 
were sent a VA letter in October 1996, were provided with the 
appealed rating decision denying the claims for service 
connection for a flatfoot deformity of the left foot and 
notice letter in January 1997, and were also provided a June 
1997 statement of the case during the pendency of this 
appeal.  In September 2001, the veteran appeared for a Travel 
Board hearing before the undersigned Board Member.  These 
documents and proceedings provided notification of the lay 
and medical evidence needed to support a request to reopen a 
previously denied claim, in addition to that which is 
necessary to substantiate a claim of entitlement to service 
connection.  Moreover, the RO has requested and obtained all 
records identified by the veteran, to specifically include VA 
medical records and reports.  Also, during the September 2001 
Travel Board hearing, the veteran provided additional medical 
evidence in support of his request to reopen his previously 
denied claim.  In addition, the veteran indicated that he was 
going to obtain and submit the medical records and opinions 
regarding his left foot disorder of a Dr. Henry and Dr. 
Richardson.  The Board held the veteran's claim in abeyance 
for an additional 30 days from the date of the hearing for 
that evidence.  The Board notes that no additional evidence 
has been submitted.  Thus, under the circumstances in this 
case, VA has satisfied its duty to notify the veteran of the 
evidence needed to reopen his claim in this case, and a 
determination of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for a left foot disorder poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

New and Material Evidence

In a decision dated in January 1987, the Board denied the 
veteran's claim for service connection for postoperative pes 
planus of the left foot.  As the basis of its determination, 
the Board found that the veteran had a flat foot deformity of 
the left foot which clearly and unmistakably preexisted 
service and that the condition was not aggravated by active 
service.  In a decision dated in February 1996, the Board 
denied the veteran's application to reopen a claim of 
entitlement to service connection for a left foot condition.  
As the basis of that determination, the Board found that the 
veteran had not submitted new and material evidence to show 
that his left foot disorder was aggravated by service.  

The evidence considered by the Board at the time of the 
February 1996 decision included the veteran's service medical 
records.  Service medical records of the veteran's first 
period of active duty reflect that the report of a July 1973 
entrance examination showed a diagnosis of moderate pes 
planus, not considered disabling.  On clinical evaluation, 
the feet were normal.  In October 1973, the veteran was seen 
for complaints related to the left foot.  It was noted that 
no trauma of the foot had occurred.  The veteran complained 
of pes planus in September 1974.  The report of an orthopedic 
evaluation dated in October 1974 revealed marked spasm and 
valgus.  It was noted that X-rays showed a talocalcaneal bar.  
In November 1974, the veteran was hospitalized for a triple 
arthrodesis of the left foot.  In February 1975, the veteran 
was seen on several occasions for follow-up treatment and was 
placed on a temporary profile for an additional 90 days 
beginning in April 1975.  In May and November 1975, 
subjective complaints included left foot pain on prolonged 
standing or running.  He was placed on permanent profile in 
November 1975.  When examined for separation in May 1976, the 
veteran stated that his health was good except for his left 
foot.  Normal feet were reported.  A June 1976 clinical note 
shows that the veteran was seen for complaints of continued 
left foot pain, and he was fitted for an orthoplast stirrup.  

VA outpatient treatment records dated in February 1985 show 
that the veteran was seen for left foot pain secondary to the 
type of shoes that he was wearing.  

The record also included the transcript of the veteran's 
personal hearing dated in January 1986.  The veteran 
testified that he did not have any problems with his left 
foot prior to service, that his problems began during basic 
training, that he had surgery right after he completed basic 
training, and that he continued to experience some left foot 
pain and discomforts.  The veteran reported that he started 
having problems with the left foot about 8 or 9 years after 
he got out of service because he had to wear shoes of a 
different type for employment reasons.  

Service medical records of the veteran's second period of 
active dated from March to May 1991 do not reflect any 
complaints or clinical findings regarding a left foot 
disorder.  

The evidence also included the report of a VA examination 
dated in January 1993.  At that examination, the veteran 
reported continued left foot pain since the procedure that 
was performed on his left foot during service.  Additional 
complaints included trouble walking up stairs.  On 
examination, the examiner reported that the veteran could 
stand on the toes of his left foot, that he could stand on 
his heels, that the could stand on the left foot alone, and 
that he could accomplish a full squat.  The diagnosis 
included left foot spur, status postoperative triple 
arthrodesis.  X-rays of the left foot dated in January 1993 
revealed osseous fusion of the calcaneus and talus with 
associated degenerative changes in adjacent joints including 
a pes planus deformity.  

Because this case involves an attempt to reopen a previously 
denied claim, the laws and regulations pertaining to finality 
and reopening of claims are pertinent to the appeal.  Under 
the applicable criteria, unless the Chairman of the Board 
orders reconsideration, all Board decisions are final on the 
date stamped on the face of the decision.  38 U.S.C.A. 
§§ 511(a), 7103(a), 7104(a); 38 C.F.R. § 20.1100(a).  When a 
claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered, unless new and 
material evidence is submitted to warrant reopening of the 
claim.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991 & Supp. 
2001); 38 C.F.R. § 20.1105.  Since a request for 
reconsideration of the February 1996 Board decision has not 
been made, the issue now before the Board is whether new and 
material evidence has been presented, which provides a basis 
for reopening of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

In Elkins v. West, the United States Court of Appeals for 
Veterans Claims (Court) held that the decision of the Federal 
Circuit in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
overruled the legal test previously used to determine the 
"materiality" element of the new and material evidence 
test.  Elkins v. West, 12 Vet. App. 209 (1999).  Under the 
new Elkins test, the VA must determine whether new and 
material evidence has been presented under 38 C.F.R. 3.156(a) 
(effective prior to August 29, 2001).

"New and material" evidence, for purposes of this appeal, 
is defined as evidence not previously submitted, not 
cumulative or redundant, and which by itself, or along with 
evidence previously submitted, is so significant that it must 
be considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (a); Hodge v. West, supra; see also Evans 
v. Brown, 9 Vet. App. 273 (1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, supra, was not 
altered by the ruling in Hodge, and continues to be binding 
precedent).  The Board is required to give consideration to 
all of the evidence received since the last disallowance of 
this claim on any basis, in this case, since the Board 
decision dated in February 1996.  See Hickson v. West, 12 
Vet. App. 247, 251 (1999).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2001).  A preexisting injury or disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306(a) (1998).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. 
§ 3.306(b) (2001).  The usual affects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or injury incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  
38 C.F.R. § 3.306(b)(1) (2001), see Verdon v. Brown, 8 Vet. 
App. 529 (1996).  

The evidence submitted subsequent to the February 1996 Board 
decision consists of duplicate copies of the service medical 
records pertaining to the veteran's second period of active 
duty service; the report of a June 1998 VA compensation and 
pension examination; and a February 1999 (fee basis) VA 
examination, which do not show any complaints, clinical 
findings, or medical opinions regarding a left foot disorder.  
The evidence also consists of the transcript of the September 
2001 personal hearing, wherein the veteran testified that he 
experienced increased left foot discomfort during his second 
period of active duty.  The evidence also includes private 
medical records, dated from January 1990 to June 2001, 
regarding treatment of the left foot, in which the veteran 
complained in January 1990 of right foot pain after having 
twisted his foot while getting off ladder; but the x-rays of 
the left foot, dated in January 1990, were normal.  In a 
statement, dated in August 1997, Allen P. McDonald, M.D., 
noted that the veteran had been seen for left foot pain and 
expressed the opinion that it is possible that the veteran's 
left foot disorder is related to an injury and surgery in 
service.

Of the evidence submitted subsequent to the February 1996 
Board decision, the Board finds that the private medical 
records, including Dr. McDonald's August 1997 statement, are 
new in that they are neither cumulative nor duplicative of 
the evidence at the time of the February 1996 Board decision 
and were not of record at that time.  Of this evidence, 
however, the Board finds that the opinion expressed by Dr. 
McDonald in the August 1997 statement is material.  This 
medical opinion suggests that the veteran's left foot 
disorder might be related to service; therefore, it bears 
directly and substantially on the specific matter of whether 
the veteran's current left foot disorder was aggravated by 
service.  This new evidence, when considered with the other 
evidence of record, is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim of entitlement to service connection for a 
left foot disorder.  Thus, in that new and material evidence 
has been presented, the veteran's claim for service 
connection for a flatfoot deformity of the left foot is 
reopened.  


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for a flatfoot deformity of 
the left foot is reopened; and to this extent the appeal is 
granted.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

